        CASE 0:21-cv-00153-WMW-KMM Doc. 2 Filed 01/21/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



DANA MARIA SETZER-WHITE and                  Case No.: 0:21-cv-00153
DEBORA JO SETZER,
                                             NOTICE OF APPEARANCE
                     Plaintiffs,

v.

EQUIFAX INFORMATION SERVICES,
LLC; EXPERIAN INFORMATION
SOLUTIONS, INC.; WELLS FARGO
BANK, N.A. d/b/a WELLS FARGO
AUTO; HYUNDAI CAPITAL
AMERICA d/b/a KIA MOTORS
FINANCE,

                     Defendants.



       The undersigned attorney hereby notified the Court and counsel that Jenna

Dakroub, shall appear as counsel of record for Plaintiffs Dana Maria Setzer-White and

Debora Jo Setzer in this case.



       Respectfully submitted this 21st day of January 2021.

                                               By: /s/ Jenna Dakroub
                                               Jenna Dakroub
                                               Bar Number: 0401650
                                               Price Law Group, APC
                                               8245 N. 85th Way
                                               Scottsdale, AZ 85258
                                               Telephone: (818) 600-5513
                                               Facsimile: (818) 600-5413

                                           1
CASE 0:21-cv-00153-WMW-KMM Doc. 2 Filed 01/21/21 Page 2 of 2




                                 Email: jenna@pricelawgroup.com
                                 Attorney for Plaintiffs,
                                 Dana Maria Setzer-White and
                                 Debora Jo Setzer




                             2
